UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto. Commission File Number Exact name of registrants as specified in their charters, states of incorporation, addresses of principal executive offices, and telephone numbers I.R.S. Employer Identification Number 1-15929 Progress Energy, Inc. 410 South Wilmington Street Raleigh, North Carolina 27601-1748 Telephone:(919) 546-6111 State of Incorporation: North Carolina 56-2155481 1-3382 Carolina Power & Light Company d/b/a Progress Energy Carolinas, Inc. 410 South Wilmington Street Raleigh, North Carolina27601-1748 Telephone:(919) 546-6111 State of Incorporation: North Carolina 56-0165465 1-3274 Florida Power Corporation d/b/a Progress Energy Florida, Inc. 299 First Avenue North St. Petersburg, Florida33701 Telephone:(727) 820-5151 State of Incorporation: Florida 59-0247770 NONE (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether each registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrants were required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Progress Energy, Inc. (Progress Energy) Yes x No o Carolina Power & Light Company (PEC) Yes x No o Florida Power Corporation (PEF) Yes o No x Indicate by check mark whether each registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act.: Progress Energy Large accelerated filer x Accelerated filer o Non-accelerated filer o PEC Large accelerated filer o Accelerated filer o Non-accelerated filer x PEF Large accelerated filer o Accelerated filer o Non-accelerated filer x Indicate by check mark whether each registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Progress Energy Yes o No x PEC Yes o No x PEF Yes o No x As of October 31, 2007, each registrant had the following shares of common stock outstanding: Registrant Description Shares Progress Energy Common Stock (Without Par Value) 259,201,899 PEC Common Stock (Without Par Value) 159,608,055 (all of which were held directly by Progress Energy, Inc.) PEF Common Stock (Without Par Value) 100 (all of which were held indirectly by Progress Energy, Inc.) This combined Form 10-Q is filed separately by three registrants: Progress Energy, PEC and PEF (collectively, the Progress Registrants). Information contained herein relating to any individual registrant is filed by such registrant solely on its own behalf. Each registrant makes no representation as to information relating exclusively to the other registrants. PEF meets the conditions set forth in General Instruction H(1)(a) and (b) of Form 10-Q and is therefore filing this form with the reduced disclosure format. 2 TABLE OF CONTENTS GLOSSARY OF TERMS SAFE HARBOR FOR FORWARD-LOOKING STATEMENTS PART I.FINANCIAL INFORMATION Item 1.Financial Statements Unaudited Interim Financial Statements: Progress Energy, Inc. (Progress Energy) Unaudited Consolidated Statements of Income Unaudited Consolidated Balance Sheets Unaudited Consolidated Statements of Cash Flows Carolina Power & Light Company d/b/a Progress Energy Carolinas, Inc. (PEC) Unaudited Consolidated Statements of Income Unaudited Consolidated Balance Sheets Unaudited Consolidated Statements of Cash Flows Florida Power Corporation d/b/a Progress Energy Florida, Inc. (PEF) Unaudited Statements of Income Unaudited Balance Sheets Unaudited Statements of Cash Flows Combined Notes to Unaudited Interim Financial Statements for Progress Energy, Inc., Carolina Power & Light Company d/b/a Progress Energy Carolinas, Inc. and Florida Power Corporation d/b/a Progress Energy Florida, Inc. Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations Item 3.Quantitative and Qualitative Disclosures about Market Risk Item 4.Controls and Procedures PART II.OTHER INFORMATION Item 1.Legal Proceedings Item 1A. Risk Factors Item 2.Unregistered Sales of Equity Securities and Use of Proceeds Item 6.Exhibits SIGNATURES 3 GLOSSARY OF TERMS We use the words “Progress Energy,” “we,” “us” or “our” with respect to certain information to indicate that such information relates to Progress Energy, Inc. and its subsidiaries on a consolidated basis. When appropriate, the parent holding company or the subsidiaries of Progress Energy are specifically identified on an unconsolidated basis as we discuss their various business activities. The following abbreviations or acronyms are used by the Progress Registrants: TERM DEFINITION 2006 Form 10-K Progress Registrants’ annual report on Form 10-K for the fiscal year ended December 31, 2006 401(k) Progress Energy 401(k) Savings and Stock Ownership Plan AFUDC Allowance for funds used during construction AHI Affordable housing investment AOCI Accumulated other comprehensive income, a component of common stock equity ARO Asset retirement obligation Annual Average Price Average wellhead price per barrel for unregulated domestic crude oil for the year Asset Purchase Agreement Agreement by and among Global, Earthco and certain affiliates, and the Progress Affiliates as amended on August 23, 2000 Audit Committee Audit and Corporate Performance Committee of Progress Energy’s board of directors BART Best Available Retrofit Technology Bcf Billion cubic feet Broad River Broad River LLC’s Broad River Facility Brunswick PEC’s Brunswick Nuclear Plant Btu British thermal unit CAIR Clean Air Interstate Rule CAMR Clean Air Mercury Rule CAVR Clean Air Visibility Rule CCO Former Progress Ventures segment’s nonregulated Competitive Commercial Operations CERCLA or Superfund Comprehensive Environmental Response, Compensation and Liability Act of 1980, as amended Ceredo Ceredo Synfuel LLC CIGFUR Carolina Industrial Group for Fair Utility Rates II Clean Smokestacks Act North Carolina Clean Smokestacks Act, enacted in June 2002 Coal Coal terminals and marketing operations that blend and transload coal as part of the transportation network for coal delivery Coal Mining Five Progress Fuels subsidiaries engaged in the coal mining business Coal and Synthetic Fuels Business segment primarily engaged in the production and sales of coal-based solid synthetic fuels, the operation of synthetic fuels facilities for third parties and coal terminal services the Code Internal Revenue Code CO2 Carbon dioxide COL Combined license Colona Colona Synfuel Limited Partnership, LLLP Corporate Collectively, the Parent, PESC and consolidation entities Corporate and Other Corporate and Other segment includes Corporate as well as other nonregulated businesses CR3 PEF’s Crystal River Unit No. 3 Nuclear Plant CR4 and CR5 PEF’s Crystal River Units No. 4 and 5 coal-fired steam turbines CUCA Carolina Utility Customers Association CVO Contingent value obligation D.C. Court of Appeals U.S. Court of Appeals for the District of Columbia Circuit DeSoto DeSoto County Generating Co., LLC 4 DIG Issue C20 FASB Derivatives Implementation Group Issue C20, “Interpretation of the Meaning of Not Clearly and Closely Related in Paragraph 10(b) regarding Contracts with a Price Adjustment Feature” Dixie Fuels Dixie Fuels Limited DOE United States Department of Energy DSM Demand-side management Earthco Four coal-based solid synthetic fuels limited liability companies of which three are wholly owned ECCR Energy Conservation Cost Recovery Clause ECRC Environmental Cost Recovery Clause EIA Energy Information Agency EIP Equity Incentive Plan Energy Delivery Distribution operations of the Utilities EPA United States Environmental Protection Agency EPACT Energy Policy Act of 2005 ERO Electric reliability organization ESOP Employee Stock Ownership Plan FASB Financial Accounting Standards Board FERC Federal Energy Regulatory Commission FDCA Florida Department of Community Affairs FGT Florida Gas Transmission Company FIN 39 FASB Interpretation No. 39, “Offsetting of Amounts Related to Certain Contracts” FIN 45 FASB Interpretation No. 45, “Guarantor’s Accounting and Disclosure Requirements for Guarantees, Including Indirect Guarantees of Indebtedness of Others” FIN 46R FASB Interpretation No. 46R, “Consolidation of Variable Interest Entities – an Interpretation of ARB No. 51” FIN 47 FASB Interpretation No. 47, “Accounting for Conditional Asset Retirement Obligations – an Interpretation of FASB Statement No. 143” FIN 48 FASB Interpretation No. 48, “Accounting for Uncertainty in Income Taxes” Fitch Fitch Ratings Florida Global Case U.S. Global, LLC v. Progress Energy, Inc. et al Florida Progress Florida Progress Corporation FPSC Florida Public Service Commission FRCC Florida Reliability Coordinating Council FSP FIN 39-1 FASB Staff Position No. 39-1, “An Amendment of FIN 39, Offsetting of Amounts Related to Certain Contracts” Funding Corp. Florida Progress Funding Corporation, a wholly owned subsidiary of Florida Progress GAAP Accounting principles generally accepted in the United States of America Gas Former Progress Ventures segment’s natural gas drilling and production business the Georgia Contracts Fixed price full-requirement contracts formerly serviced by CCO Georgia Power Georgia Power Company, a subsidiary of Southern Company Georgia Region Former reporting unit consisting of the Effingham, Monroe, Walton and Washington nonregulated generation plants in service and the Georgia Contracts Global U.S. Global, LLC Gulfstream Gulfstream Gas System, L.L.C. Harris PEC’s Shearon Harris Nuclear Plant IBEW International Brotherhood of Electrical Workers IRS Internal Revenue Service kV Kilovolt kVA Kilovolt-ampere kWh/s Kilowatt-hour/s Level 3 Level 3 Communications, Inc. LIBOR London Inter Bank Offering Rate MD&A Management’s Discussion and Analysis of Financial Condition and Results of Operations contained in Part I, Item 2 of this Form 10-Q 5 Medicare Act Medicare Prescription Drug, Improvement and Modernization Act of 2003 MGP Manufactured gas plant MW Megawatts MWh Megawatt-hours Moody’s Moody’s Investors Service, Inc. NAAQS National Ambient Air Quality Standards NCDWQ North Carolina Division of Water Quality NCNG North Carolina Natural Gas Corporation NCUC North Carolina Utilities Commission NEIL Nuclear Electric Insurance Limited NERC North American Electric Reliability Corporation NOL Net operating loss NOPR Notice of Proposed Rulemaking North Carolina Global Case Progress Synfuel Holdings, Inc. et al. v. U.S. Global, LLC the Notes Guarantee Florida Progress’ full and unconditional guarantee of the Subordinated Notes NOx Nitrogen Oxides NOx SIP Call EPA rule which requires 22 states including North Carolina, South Carolina and Georgia (but excluding Florida) to further reduce emissions of nitrogen oxides NSR New Source Review requirements by the EPA NRC United States Nuclear Regulatory Commission Nuclear Waste Act Nuclear Waste Policy Act of 1982 NYMEX New York Mercantile Exchange O&M Operation and maintenance expense OATT Open Access Transmission Tariff OCI Other comprehensive income OPC Florida’s Office of Public Counsel OPEB Postretirement benefits other than pensions the Parent Progress Energy, Inc. holding company on an unconsolidated basis PEC Carolina Power & Light Company d/b/a Progress Energy Carolinas, Inc. PEF Florida Power Corporation d/b/a Progress Energy Florida, Inc. PESC Progress Energy Service Company, LLC the Phase-out Price Price per barrel of unregulated domestic crude oil at which the value of Section 29/45K tax credits are fully eliminated PM 2.5 EPA standard for particulate matter less than 2.5 microns in diameter PM 2.5-10 EPA standard for particulate matter between 2.5 and 10 microns in diameter PM 10 EPA standard for particulate matter less than 10 microns in diameter Power Agency North Carolina Eastern Municipal Power Agency PRB Powder River Basin Preferred Securities 7.10% Cumulative Quarterly Income Preferred Securities due 2039, Series A issued by the Trust Preferred Securities Guarantee Florida Progress’ guarantee of all distributions related to the Preferred Securities Progress Affiliates Five affiliated coal-based solid synthetic fuels facilities Progress Energy Progress Energy, Inc. and subsidiaries on a consolidated basis Progress Registrants The reporting registrants within the Progress Energy consolidated group. Collectively, Progress Energy, Inc., PEC and PEF Progress Fuels Progress Fuels Corporation, formerly Electric Fuels Corporation Progress Rail Progress Rail Services Corporation Progress Ventures Former business segment that primarily engaged in nonregulated energy generation, energy marketing activities and natural gas drilling and production PRP Potentially responsible party, as defined in CERCLA PSSP Performance Share Sub-Plan PTC Progress Telecommunications Corporation 6 PT LLC Progress Telecom, LLC PUHCA 2005 Public Utility Holding Company Act of 2005 PURPA Public Utilities Regulatory Policies Act of 1978 PVI Progress Energy Ventures, Inc., formerly referred to as Progress Ventures, Inc. PWC Public Works Commission of the City of Fayetteville, North Carolina QF Qualifying facility RCA Revolving credit agreement REPS North Carolina Renewable Energy and Efficiency Portfolio Standard Reagents Commodities such as ammonia and limestone used in emissions control technologies Rockport Indiana Michigan Power Company’s Rockport Unit No. 2 Robinson PEC’s Robinson Nuclear Plant ROE Return on equity Rowan Rowan County Power, LLC RSA Restricted stock awards program RTO Regional transmission organization SCPSC Public Service Commission of South Carolina SEC United States Securities and Exchange Commission Section 29 Section 29 of the Code Section 29/45K General business tax credits earned after December 31, 2005 for synthetic fuels production in accordance with Section 29 Section 316(b) Section 316(b) of the Clean Water Act Section 45K Section 45K of the Code (See Note/s “#”) For all sections, this is a cross-reference to the Combined Notes to the Interim Financial Statements contained in PART I, Item 1 of this Form 10-Q SERC SERC Reliability Corporation SESH Southeast Supply Header, L.L.C. S&P Standard & Poor’s Rating Services SFAS Statement of Financial Accounting Standards SFAS No. 5 Statement of Financial Accounting Standards No. 5, “Accounting for Contingencies” SFAS No. 71 Statement of Financial Accounting Standards No. 71, “Accounting for the Effects of Certain Types of Regulation” SFAS No. 87 Statement of Financial Accounting Standards No. 87, “Employers’ Accounting for Pensions” SFAS No. 109 Statement of Financial Accounting Standards No. 109, “Accounting for Income Taxes” SFAS No. 115 Statement of Financial Accounting Standards No. 115, “Accounting for Certain Investments in Debt and Equity Securities” SFAS No. 123R Statement of Financial Accounting Standards No. 123R, “Share-Based Payment” SFAS No. 133 Statement of Financial Accounting Standards No. 133, “Accounting for Derivative and Hedging Activities” SFAS No. 142 Statement of Financial Accounting Standards No. 142, “Goodwill and Other Intangible Assets” SFAS No. 143 Statement of Financial Accounting Standards No. 143, “Accounting for Asset Retirement Obligations” SFAS No. 144 Statement of Financial Accounting Standards No. 144, “Accounting for the Impairment or Disposal of Long-Lived Assets” SFAS No. 157 Statement of Financial Accounting Standards No. 157, “Fair Value Measurements” SFAS No. 158 Statement of Financial Accounting Standards No. 158, “Employers’ Accounting for Defined Benefit Pension and Other Postretirement Plans” SFAS No. 159 Statement of Financial Accounting Standards No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities – Including an amendment of FASB Statement No. 115” SNG Southern Natural Gas Company SO2 Sulfur dioxide 7 Subordinated Notes 7.10% Junior Subordinated Defferable Interest Notes due 2039 issued by Funding Corp. Tax Agreement Intercompany Income Tax Allocation Agreement the Threshold Price Price per barrel of unregulated domestic crude oil at which the value of Section 29/45K tax credits begin to be reduced the Trust FPC Capital I the Utilities Collectively, PEC and PEF Winchester Production Winchester Production Company, Ltd. Winter Park City of Winter Park, Fla. 8 SAFE HARBOR FOR FORWARD-LOOKING STATEMENTS In this combined report, each of the Progress Registrants makes forward-looking statements within the meaning of the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. The matters discussed throughout this combined Form 10-Q that are not historical facts are forward-looking and, accordingly, involve estimates, projections, goals, forecasts, assumptions, risks and uncertainties that could cause actual results or outcomes to differ materially from those expressed in the forward-looking statements. Any forward-looking statement is based on information current as of the date of this report and speaks only as of the date on which such statement is made, and the Progress Registrants undertake no obligation to update any forward-looking statement or statements to reflect events or circumstances after the date on which such statement is made. In addition, examples of forward-looking statements discussed in this Form 10-Q include, but are not limited to, statements made in “Management’s Discussion and Analysis of Financial Condition and Results of Operations” (MD&A) including, but not limited to, statements under the sub-heading “Results of Operations” about trends and uncertainties, “Liquidity and Capital Resources” about operating cash flows, future liquidity requirements and estimated capital expenditures and “Other Matters” about our synthetic fuels facilities, changes in the regulatory environment, meeting increasing energy demand in our service territories and the impact of environmental regulations. Examples of factors that you should consider with respect to any forward-looking statements made throughout this document include, but are not limited to, the following: the impact of fluid and complex laws and regulations, including those relating to the environment and the Energy Policy Act of 2005; the financial resources and capital needed to comply with environmental laws and our ability to recover eligible costs under cost-recovery clauses or base rates; weather conditions that directly influence the production, delivery and demand for electricity; the ability to recover in a timely manner, if at all, costs associated with future significant weather events through the regulatory process; recurring seasonal fluctuations in demand for electricity; fluctuations in the price of energy commodities and purchased power and our ability to recover such costs through the regulatory process; economic fluctuations and the corresponding impact on our customers, including downturns in the housing and consumer credit markets; the ability of our subsidiaries to pay upstream dividends or distributions to the Parent; the impact on our facilities and businesses from a terrorist attack; the inherent risks associated with the operation of nuclear facilities, including environmental, health, regulatory and financial risks; the anticipated future need for additional baseload generation and associated transmission facilities in our regulated service territories and the accompanying regulatory and financial risks; the ability to successfully access capital markets on favorable terms; the Progress Registrants’ ability to maintain their current credit ratings and the impact on the Progress Registrants’ financial condition and ability to meet their cash and other financial obligations in the event their credit ratings are downgraded; the impact that increases in leverage may have on each of the Progress Registrants; the impact of derivative contracts used in the normal course of business; the investment performance of our pension and benefit plans; the Progress Registrants’ ability to control costs, including pension and benefit expense, and achieve our cost-management targets for 2007 and 2008; our ability to utilize tax credits from the production and sale of qualifying synthetic fuels under Internal Revenue Code Section 29/45K (Section 29/45K); the impact that future crude oil prices may have on our earnings from our coal-based solid synthetic fuels businesses; the outcome of any ongoing or future litigation or similar disputes and the impact of any such outcome or related settlements; and unanticipated changes in operating expenses and capital expenditures. Many of these risks similarly impact our nonreporting subsidiaries. These and other risk factors are detailed from time to time in the Progress Registrants’ filings with the United States Securities and Exchange Commission (SEC). Many, but not all, of the factors that may impact actual results are discussed in the Risk Factors section in the Progress Registrants’ annual report on Form 10-K for the fiscal year ended December 31, 2006 (2006 Form 10-K), which was filed with the SEC on March 1, 2007, and is updated for material changes, if any, in this Form 10-Q and in our other SEC filings. All such factors are difficult to predict, contain uncertainties that may materially affect actual results and may be beyond our control. New factors emerge from time to time, and it is not possible for management to predict all such factors, nor can it assess the effect of each such factor on the Progress Registrants. 9 PART I.FINANCIAL INFORMATION Item 1.Financial Statements PROGRESS ENERGY, INC. CONSOLIDATED INTERIM FINANCIAL STATEMENTS September 30, 2007 UNAUDITED CONSOLIDATED STATEMENTS of INCOME Three Months Ended September 30, Nine Months Ended September 30, (in millions, except per share data) 2007 2006 2007 2006 Operating revenues Electric $ 2,741 $ 2,599 $ 6,934 $ 6,666 Diversified business 359 177 906 631 Total operating revenues 3,100 2,776 7,840 7,297 Operating expenses Utility Fuel used in electric generation 929 860 2,381 2,259 Purchased power 390 391 894 880 Operation and maintenance 456 383 1,337 1,216 Depreciation and amortization 221 243 662 705 Taxes other than on income 135 141 384 380 Other − − 14 (2 ) Diversified business Cost of sales 329 189 926 672 Depreciation and amortization 2 2 6 21 Impairment of long-lived assets − − − 91 Gain on the sales of assets − − (17 ) (4 ) Other 11 10 38 44 Total operating expenses 2,473 2,219 6,625 6,262 Operating income 627 557 1,215 1,035 Other income (expense) Interest income 7 13 21 37 Other, net 7 (9 ) 33 (1 ) Total other income 14 4 54 36 Interest charges Net interest charges 159 148 444 473 Allowance for borrowed funds used during construction (5 ) − (12 ) (4 ) Total interest charges, net 154 148 432 469 Income from continuing operations before income tax and minority interest 487 413 837 602 Income tax expense 154 133 175 205 Income from continuing operations before minority interest 333 280 662 397 Minority interest in subsidiaries’ (income) loss, net of tax (14 ) 3 8 (10 ) Income from continuing operations 319 283 670 387 Discontinued operations, net of tax − 36 (269 ) (70 ) Net income $ 319 $ 319 $ 401 $ 317 Average common shares outstanding – basic 257 251 256 250 Basic earnings per common share Income from continuing operations $ 1.24 $ 1.13 $ 2.62 $ 1.55 Discontinued operations, net of tax − 0.14 (1.05 ) (0.28 ) Net income $ 1.24 $ 1.27 $ 1.57 $ 1.27 Diluted earnings per common share Income from continuing operations $ 1.24 $ 1.13 $ 2.61 $ 1.54 Discontinued operations, net of tax − 0.14 (1.05 ) (0.28 ) Net income $ 1.24 $ 1.27 $ 1.56 $ 1.26 Dividends declared per common share $ 0.610 $ 0.605 $ 1.830 $ 1.815 See Notes to Progress Energy, Inc. Consolidated Interim Financial Statements. 10 PROGRESS ENERGY, INC. UNAUDITED CONSOLIDATED BALANCE SHEETS (in millions) September 30, 2007 December 31, 2006 ASSETS Utility plant Utility plant in service $ 24,624 $ 23,743 Accumulated depreciation (10,681 ) (10,064 ) Utility plant in service, net 13,943 13,679 Held for future use 10 10 Construction work in progress 1,880 1,289 Nuclear fuel, net of amortization 355 267 Total utility plant, net 16,188 15,245 Current assets Cash and cash equivalents 617 265 Short-term investments 178 71 Receivables, net 1,148 930 Inventory 999 969 Deferred fuel cost 177 196 Deferred income taxes 50 159 Assets of discontinued operations 28 887 Derivative assets 185 1 Prepayments and other current assets 162 107 Total current assets 3,544 3,585 Deferred debits and other assets Regulatory assets 1,113 1,231 Nuclear decommissioning trust funds 1,358 1,287 Diversified business property, net 41 31 Miscellaneous other property and investments 441 456 Goodwill 3,655 3,655 Other assets and deferred debits 233 211 Total deferred debits and other assets 6,841 6,871 Total assets $ 26,573 $ 25,701 CAPITALIZATION AND LIABILITIES Common stock equity Common stock without par value, 500 million shares authorized, 259 and 256 million shares issued and outstanding, respectively $ 5,996 $ 5,791 Unearned ESOP shares (2 million shares) (37 ) (50 ) Accumulated other comprehensive loss (54 ) (49 ) Retained earnings 2,521 2,594 Total common stock equity 8,426 8,286 Preferred stock of subsidiaries – not subject to mandatory redemption 93 93 Minority interest 64 10 Long-term debt, affiliate 271 271 Long-term debt, net 8,916 8,564 Total capitalization 17,770 17,224 Current liabilities Current portion of long-term debt 464 324 Short-term debt 550 – Accounts payable 826 712 Interest accrued 124 171 Dividends declared 159 156 Customer deposits 250 227 Liabilities of discontinued operations 12 189 Income taxes accrued 26 284 Other current liabilities 806 755 Total current liabilities 3,217 2,818 Deferred credits and other liabilities Noncurrent income tax liabilities 285 306 Accumulated deferred investment tax credits 142 151 Regulatory liabilities 2,385 2,543 Asset retirement obligations 1,359 1,306 Accrued pension and other benefits 896 957 Other liabilities and deferred credits 519 396 Total deferred credits and other liabilities 5,586 5,659 Commitments and contingencies (Notes 12 and 13) Total capitalization and liabilities $ 26,573 $ 25,701 See Notes to Progress Energy, Inc. Consolidated Interim Financial Statements. 11 PROGRESS ENERGY, INC. UNAUDITED CONSOLIDATED STATEMENTS of CASH FLOWS (in millions) Nine Months Ended September 30 2007 2006 Operating activities Net income $ 401 $ 317 Adjustments to reconcile net income to net cash provided by operating activities Discontinued operations, net of tax 269 70 Impairment of assets − 91 Depreciation and amortization 754 797 Deferred income taxes 87 (52 ) Investment tax credits (9 ) (9 ) Deferred fuel cost 28 197 Deferred income (98 ) (52 ) Other adjustments to net income 104 149 Cash (used) provided by changes in operating assets and liabilities Receivables (201 ) (44 ) Inventory (18 ) (116 ) Prepayments and other current assets (151 ) (67 ) Accounts payable 112 33 Income taxes, net (342 ) 64 Other current liabilities 89 93 Other assets and deferred debits (60 ) 35 Other liabilities and deferred credits (8 ) 3 Net cash provided by operating activities 957 1,509 Investing activities Gross utility property additions (1,404 ) (1,012 ) Diversified business property additions (5 ) (1 ) Nuclear fuel additions (198 ) (71 ) Proceeds from sales of discontinued operations and other assets, net of cash divested 659 548 Purchases of available-for-sale securities and other investments (1,072 ) (1,687 ) Proceeds from sales of available-for-sale securities and other investments 939 1,611 Other investing activities 16 (16 ) Net cash used by investing activities (1,065 ) (628 ) Financing activities Issuance of common stock 134 73 Proceeds from issuance of long-term debt, net 742 397 Net increase (decrease) in short-term debt 550 (175 ) Retirement of long-term debt (287 ) (848 ) Dividends paid on common stock (469 ) (454 ) Cash distributions to minority interests of consolidated subsidiary (10 ) (74 ) Other financing activities 22 (42 ) Net cash provided (used) by financing activities 682 (1,123 ) Cash (used) provided by discontinued operations Operating activities (220 ) 115 Investing activities (2 ) (143 ) Net increase (decrease) in cash and cash equivalents 352 (270 ) Cash and cash equivalents at beginning of period 265 605 Cash and cash equivalents at end of period $ 617 $ 335 12 Supplemental disclosures Significant non-cash transactions Capital lease obligation incurred $ 182 $ – Note receivable for disposal of ownership interest in Ceredo $ 48 $ – Non-cash property additions accrued for as of September 30 $ 192 $ 145 See Notes to Progress Energy, Inc. Consolidated Interim Financial Statements. 13 CAROLINA POWER & LIGHT COMPANY d/b/a PROGRESS ENERGY CAROLINAS, INC. CONSOLIDATED INTERIM FINANCIAL STATEMENTS September 30, 2007 UNAUDITED CONSOLIDATED STATEMENTS of INCOME Three Months Ended September 30, Nine Months Ended September 30, (in millions) 2007 2006 2007 2006 Operating revenues Electric $ 1,286 $ 1,200 $ 3,339 $ 3,113 Diversified business − − 1 1 Total operating revenues 1,286 1,200 3,340 3,114 Operating expenses Fuel used in electric generation 385 322 1,041 880 Purchased power 109 135 243 279 Operation and maintenance 246 218 762 722 Depreciation and amortization 118 128 353 383 Taxes other than on income 52 51 151 141 Other 1 − − − Total operating expenses 911 854 2,550 2,405 Operating income 375 346 790 709 Other income (expense) Interest income 5 7 16 18 Other, net (1 ) (10 ) 9 (12 ) Total other income (expense) 4 (3 ) 25 6 Interest charges Interest charges 58 44 169 158 Allowance for borrowed funds used during construction (2 ) − (4 ) (1 ) Total interest charges, net 56 44 165 157 Income before income tax 323 299 650 558 Income tax expense 119 110 234 207 Net income 204 189 416 351 Preferred stock dividend requirement 1 1 2 2 Earnings for common stock $ 203 $ 188 $ 414 $ 349 See Notes to PEC Consolidated Interim Financial Statements. 14 CAROLINA POWER & LIGHT COMPANY d/b/a PROGRESS ENERGY CAROLINAS, INC. UNAUDITED CONSOLIDATED BALANCE SHEETS (in millions) September 30, 2007 December 31, 2006 ASSETS Utility plant Utility plant in service $ 14,872 $ 14,356 Accumulated depreciation (6,905 ) (6,408 ) Utility plant in service, net 7,967 7,948 Held for future use 3 3 Construction work in progress 615 617 Nuclear fuel, net of amortization 277 209 Total utility plant, net 8,862 8,777 Current assets Cash and cash equivalents 89 71 Short-term investments – 50 Receivables, net 533 473 Receivables from affiliated companies 85 27 Notes receivable from affiliated companies – 24 Inventory 505 497 Deferred fuel cost 168 196 Prepayments and other current assets 16 45 Total current assets 1,396 1,383 Deferred debits and other assets Regulatory assets 811 777 Nuclear decommissioning trust funds 782 735 Miscellaneous other property and investments 190 193 Other assets and deferred debits 134 155 Total deferred debits and other assets 1,917 1,860 Total assets $ 12,175 $ 12,020 CAPITALIZATION AND LIABILITIES Common stock equity Common stock without par value, 200 million shares authorized, 160 million shares issued and outstanding $ 2,048 $ 2,010 Unearned ESOP common stock (37 ) (50 ) Accumulated other comprehensive loss (6 ) (1 ) Retained earnings 1,726 1,431 Total common stock equity 3,731 3,390 Preferred stock – not subject to mandatory redemption 59 59 Long-term debt, net 3,182 3,470 Total capitalization 6,972 6,919 Current liabilities Current portion of long-term debt 300 200 Short-term debt 150 – Notes payable to affiliated companies 1 – Accounts payable 273 310 Payables to affiliated companies 132 108 Interest accrued 50 69 Customer deposits 68 59 Income taxes accrued 127 68 Current portion of unearned revenue 18 71 Other current liabilities 237 154 Total current liabilities 1,356 1,039 Deferred credits and other liabilities Noncurrent income tax liabilities 914 909 Accumulated deferred investment tax credits 123 128 Regulatory liabilities 1,098 1,320 Asset retirement obligations 1,048 1,004 Accrued pension and other benefits 555 581 Other liabilities and deferred credits 109 120 Total deferred credits and other liabilities 3,847 4,062 Commitments and contingencies (Notes 12 and 13) Total capitalization and liabilities $ 12,175 $ 12,020 See Notes to PEC Consolidated Interim Financial Statements. 15 CAROLINA POWER & LIGHT COMPANY d/b/a PROGRESS ENERGY CAROLINAS, INC. UNAUDITED CONSOLIDATED STATEMENTS of CASH FLOWS (in millions) Nine Months Ended September 30 2007 2006 Operating activities Net income $ 416 $ 351 Adjustments to reconcile net income to net cash provided by operating activities Depreciation and amortization 419 446 Deferred income taxes and investment tax credits, net 62 23 Deferred fuel cost (credit) 7 (47 ) Other adjustments to net income (37 ) 32 Cash (used) provided by changes in operating assets and liabilities Receivables (62 ) 24 Receivables from affiliated companies (34 ) 22 Inventory (2 ) (23 ) Prepayments and other current assets (2 ) 6 Accounts payable 16 21 Payables to affiliated companies 23 (8 ) Income taxes, net 64 (26 ) Other current liabilities 13 21 Other assets and deferred debits (19 ) 24 Other liabilities and deferred credits 11 2 Net cash provided by operating activities 875 868 Investing activities Gross utility property additions (587 ) (493 ) Nuclear fuel additions (159 ) (65 ) Purchases of available-for-sale securities and other investments (472 ) (736 ) Proceeds from sales of available-for-sale securities and other investments 498 772 Changes in advances to affiliates 1 – Other investing activities 2 (3 ) Net cash used by investing activities (717 ) (525 ) Financing activities Net increase (decrease) in short-term debt 150 (73 ) Retirement of long-term debt (200 ) – Changes in advances from affiliates – (9 ) Dividends paid to parent (108 ) (255 ) Dividends paid on preferred stock (2 ) (2 ) Other financing activities 20 1 Net cash used by financing activities (140 ) (338 ) Net increase in cash and cash equivalents 18 5 Cash and cash equivalents at beginning of period 71 125 Cash and cash equivalents at end of period $ 89 $ 130 Supplemental disclosures Significant non-cash transactions Non-cash property additions accrued for as of September 30 $ 67 $ 88 See Notes to PEC Consolidated Interim Financial Statements. 16 FLORIDA POWER CORPORATION d/b/a PROGRESS ENERGY FLORIDA, INC. INTERIM FINANCIAL STATEMENTS September 30, 2007 UNAUDITED STATEMENTS of INCOME Three Months Ended September 30, Nine Months Ended September 30, (in millions) 2007 2006 2007 2006 Operating revenues $ 1,456 $ 1,399 $ 3,596 $ 3,553 Operating expenses Fuel used in electric generation 544 538 1,340 1,379 Purchased power 281 256 651 601 Operation and maintenance 213 171 586 515 Depreciation and amortization 100 108 297 301 Taxes other than on income 83 89 233 238 Other − − 12 (2 ) Total operating expenses 1,221 1,162 3,119 3,032 Operating income 235 237 477 521 Other income Interest income 1 4 3 12 Other, net 12 6 27 8 Total other income 13 10 30 20 Interest charges Interest charges 45 39 126 119 Allowance for borrowed funds used during construction (3 ) − (8 ) (3 ) Total interest charges, net 42 39 118 116 Income before income tax 206 208 389 425 Income tax expense 68 83 122 160 Net income 138 125 267 265 Preferred stock dividend requirement − − 1 1 Earnings for common stock $ 138 $ 125 $ 266 $ 264 See Notes to PEF Interim Financial Statements. 17 FLORIDA POWER CORPORATION d/b/a PROGRESS ENERGY FLORIDA, INC. UNAUDITED BALANCE SHEETS (in millions) September 30, 2007 December 31, 2006 ASSETS Utility plant Utility plant in service $ 9,567 $ 9,202 Accumulated depreciation (3,719 ) (3,602 ) Utility plant in service, net 5,848 5,600 Held for future use 7 7 Construction work in progress 1,265 672 Nuclear fuel, net of amortization 78 58 Total utility plant, net 7,198 6,337 Current assets Cash and cash equivalents 325 23 Short-term investments 178 − Receivables, net 443 340 Receivables from affiliated companies 13 11 Deferred income taxes 73 86 Inventory 466 436 Income taxes receivable − 47 Prepayments and other current assets 33 62 Total current assets 1,531 1,005 Deferred debits and other assets Regulatory assets 302 454 Nuclear decommissioning trust funds 576 552 Miscellaneous other property and investments 46 45 Prepaid pension cost 192 174 Other assets and deferred debits 51 26 Total deferred debits and other assets 1,167 1,251 Total assets $ 9,896 $ 8,593 CAPITALIZATION AND LIABILITIES Common stock equity Common stock without par value, 60 million shares authorized, 100 shares issued and outstanding $ 1,107 $ 1,100 Accumulated other comprehensive loss (9 ) (1 ) Retained earnings 1,851 1,588 Total common stock equity 2,949 2,687 Preferred stock – not subject to mandatory redemption 34 34 Long-term debt, net 3,137 2,468 Total capitalization 6,120 5,189 Current liabilities Current portion of long-term debt 84 89 Notes payable to affiliated companies − 47 Accounts payable 485 292 Payables to affiliated companies 72 116 Interest accrued 28 38 Customer deposits 182 168 Derivative liabilities 31 89 Current regulatory liabilities 123 76 Other current liabilities 210 89 Total current liabilities 1,215 1,004 Deferred credits and other liabilities Noncurrent income tax liabilities 420 466 Accumulated deferred investment tax credits 19 23 Regulatory liabilities 1,160 1,091 Asset retirement obligations 311 299 Accrued pension and other benefits 319 332 Other liabilities and deferred credits 332 189 Total deferred credits and other liabilities 2,561 2,400 Commitments and contingencies (Notes 12 and 13) Total capitalization and liabilities $ 9,896 $ 8,593 See Notes to PEF Interim Financial Statements. 18 FLORIDA POWER CORPORATION d/b/a PROGRESS ENERGY FLORIDA, INC. UNAUDITED STATEMENTS of CASH FLOWS (in millions) Nine Months Ended September 30 2007 2006 Operating activities Net income $ 267 $ 265 Adjustments to reconcile net income to net cash provided by operating activities Depreciation and amortization 313 323 Deferred income taxes and investment tax credits, net (50 ) (46 ) Deferred fuel cost 21 244 Other adjustments to net income 27 9 Cash (used) provided by changes in operating assets and liabilities Receivables (110 ) (100 ) Receivables from affiliated companies (2 ) 6 Inventory (22 ) (117 ) Prepayments and other current assets 56 (44 ) Accounts payable 137 43 Payables to affiliated companies (46 ) (13 ) Income taxes, net 98 14 Other current liabilities 69 94 Other assets and deferred debits (25 ) 4 Other liabilities and deferred credits (6 ) (28 ) Net cash provided by operating activities 727 654 Investing activities Gross utility property additions (819 ) (528 ) Nuclear fuel additions (39 ) (6 ) Purchases of available-for-sale securities and other investments (457 ) (547 ) Proceeds from sales of available-for-sale securities and other investments 279 547 Other investing activities – 4 Net cash used by investing activities (1,036 ) (530 ) Financing activities Proceeds from issuance of long-term debt, net 742 – Net decrease in short-term debt – (102 ) Retirement of long-term debt (87 ) (47 ) Changes in advances from affiliates (45 ) – Dividends paid to parent – (176 ) Dividends paid on preferred stock (1 ) (1 ) Other financing activities 2 – Net cash provided (used) by financing activities 611 (326 ) Net increase (decrease) in cash and cash equivalents 302 (202 ) Cash and cash equivalents at beginning of period 23 218 Cash and cash equivalents at end of period $ 325 $ 16 Supplemental disclosures Significant non-cash transactions Capital lease obligation incurred $ 182 $ – Non-cash property additions accrued for as of September 30 $ 125 $ 48 See Notes to PEF Interim Financial Statements. 19 PROGRESS ENERGY, INC. CAROLINA POWER & LIGHT COMPANY d/b/a/ PROGRESS ENERGY CAROLINAS, INC. FLORIDA POWER CORPORATION d/b/a PROGRESS ENERGY FLORIDA, INC. COMBINED NOTES TO UNAUDITED INTERIM FINANCIAL STATEMENTS INDEX TO APPLICABLE COMBINED NOTES TO UNAUDITED INTERIM FINANCIAL STATEMENTS BY REGISTRANT Each of the following combined notes to the unaudited interim financial statements of the Progress Registrants are applicable to Progress Energy, Inc. but not to each of PEC and PEF. The following table sets forth which notes are applicable to each of PEC and PEF. The notes that are not listed below for PEC or PEF are not, and shall not be deemed to be, part of PEC’s or PEF’s financial statements contained herein. Registrant Applicable Notes PEC 1, 2, 4 through 9, and 11 through 13 PEF 1, 2, 4 through 9, and 11 through 13 20 PROGRESS ENERGY, INC. CAROLINA POWER & LIGHT COMPANY d/b/a PROGRESS ENERGY CAROLINAS, INC. FLORIDA POWER CORPORATION d/b/a PROGRESS ENERGY FLORIDA, INC. COMBINED NOTES TO UNAUDITED INTERIM FINANCIAL STATEMENTS In this report, Progress Energy, which includes Progress Energy, Inc. holding company (the Parent) and its regulated and nonregulated subsidiaries on a consolidated basis, is at times referred to as “we,” “us” or “our.” When discussing Progress Energy’s financial information, it necessarily includes the results of Carolina Power & Light Company d/b/a Progress Energy Carolinas, Inc. (PEC) and Florida Power Corporation d/b/a Progress Energy Florida, Inc. (PEF) (collectively, the Utilities). The term “Progress Registrants” refers to each of the three separate registrants: Progress Energy, PEC and PEF. The information in these combined notes relates to each of the Progress Registrants as noted in the Index to the Combined Notes. However, neither of the Utilities makes any representation as to information related solely to Progress Energy or the subsidiaries of Progress Energy other than itself. 1. ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES A.Organization The Parent is a holding company headquartered in Raleigh, N.C., and is subject to regulation by the Federal Energy Regulatory Commission (FERC) under the regulatory jurisdiction of the Public Utility Holding Company Act of 2005 (PUHCA 2005). Our reportable operating segments are: PEC, PEF and Coal and Synthetic Fuels. Our PEC and PEF segments are primarily engaged in the generation, transmission, distribution and sale of electricity. Our Coal and Synthetic Fuels segment is primarily engaged in the production and sale of coal-based solid synthetic fuels as defined under the Internal Revenue Code (the Code), the operation of synthetic fuels facilities for third parties, and coal terminal services. On September 14, 2007, we idled production of synthetic fuels at our majority-owned synthetic fuels facilities due to the current high level of oil prices. On October 12, 2007, based upon the continued high level of oil prices, unfavorable oil price projections through the end of 2007, and the expiration of the current synthetic fuels tax credit program at the end of 2007, we decided to permanently cease production of synthetic fuels at our majority-owned facilities. Our Corporate and Other segment (Corporate and Other) is comprised of the activities of the Parent and Progress Energy Service Company (PESC) as well as nonregulated businesses, which do not separately meet the disclosure requirements as a business segment. PEC and PEF are regulated public utilities. PEC’s service territory covers portions of North Carolina and South Carolina and PEF’s covers portions of Florida. PEC’s subsidiaries are involved in insignificant nonregulated business activities. PEC is subject to the regulatory provisions of the North Carolina Utilities Commission (NCUC) and the Public Service Commission of South Carolina (SCPSC); PEF is subject to the regulatory provisions of the Florida Public Service Commission (FPSC). Both of the Utilities are also subject to regulation by the United States Nuclear Regulatory Commission (NRC) and the FERC. B.Basis of Presentation These financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (GAAP) for interim financial information and with the instructions to Form 10-Q and Regulation S-X. Accordingly, they do not include all of the information and footnotes required by GAAP for annual financial statements. The December 31, 2006 condensed balance sheet data was derived from audited financial statements but does not include all disclosures required by GAAP. Because the accompanying interim financial statements do not include all of the information and footnotes required by GAAP for annual financial statements, they should be read in conjunction with the audited financial statements and notes thereto included in the Progress Registrants’ annual report on Form 10-K for the fiscal year ended December 31, 2006 (2006 Form 10-K). In accordance with the provisions of Accounting Principles Board Opinion No. 28, “Interim Financial Reporting,” GAAP requires companies to apply a levelized effective tax rate to interim periods that is consistent with the estimated annual effective tax rate. The intra-period tax allocation, which will have no impact on total year net income, maintains an effective tax rate consistent with the estimated annual effective tax rate. The fluctuations in the effective tax rate for interim periods are primarily due to the recognition of synthetic fuels tax credits and 21 seasonal fluctuations in energy sales and earnings from the Utilities. Income tax expense was increased (decreased) for the Progress Registrants for the three and nine months ended September 30, 2007 and 2006, as follows: Three Months Ended September 30, Nine Months Ended September 30, (in millions) 2007 2006 2007 2006 Progress Energy $ (26 ) $ (12 ) $ (3 ) $ 7 PEC (1 ) 1 (2 ) – PEF (4 ) 2 (3 ) 2 The Utilities collect from customers certain excise taxes levied by the state or local government upon the customers. The Utilities account for sales and use tax on a net basis and gross receipts tax, franchise taxes and other excise taxes on a gross basis. The amount of gross receipts tax, franchise taxes and other excise taxes included in electric operating revenues and taxes other than on income in the statements of income were as follows: Three Months Ended September 30, Nine Months Ended September 30, (in millions) 2007 2006 2007 2006 Progress Energy $ 92 $ 89 $ 229 $ 223 PEC 30 28 78 71 PEF 62 61 151 152 The amounts included in these financial statements are unaudited but, in the opinion of management, reflect all adjustments necessary to fairly present the Progress Registrants’ financial position and results of operations for the interim periods. Unless otherwise noted, all adjustments are normal and recurring in nature. Due to seasonal weather variations and the timing of outages of electric generating units, especially nuclear-fueled units, the results of operations for interim periods are not necessarily indicative of amounts expected for the entire year or future periods. In preparing financial statements that conform to GAAP, management must make estimates and assumptions that affect the reported amounts of assets and liabilities, the reported amounts of revenues and expenses and the disclosure of contingent assets and liabilities at the date of the financial statements. Actual results could differ from those estimates. Certain amounts for 2006 have been reclassified to conform to the 2007 presentation. C.Consolidation of Variable Interest Entities We consolidate all voting interest entities in which we own a majority voting interest and all variable interest entities for which we are the primary beneficiary in accordance with Financial Accounting Standards Board (FASB) Interpretation No. 46R, “Consolidation of Variable Interest Entities – an Interpretation of ARB No. 51” (FIN 46R). Progress Energy In March 2007, we disposed of our 100 percent ownership interest in Ceredo Synfuel LLC (Ceredo), a coal-based solid synthetic fuels production facility that qualifies for federal tax credits under Section 45K of the Code, to a third-party buyer. Progress Energy, through its subsidiary Progress Fuels Corporation (Progress Fuels), is the primary beneficiary of, and continues to consolidate Ceredo. At September 30, 2007, the total assets of Ceredo were $69 million and consisted primarily of derivative assets. See Note 3I for additional information on the disposal of Ceredo. In addition to the variable interests listed below for PEC and PEF, we have interests through other subsidiaries in several variable interest entities for which we are not the primary beneficiary. These arrangements include investments in five limited liability partnerships and limited liability corporations. At September 30, 2007, the aggregate additional maximum loss exposure that we could be required to record in our income statement as a result 22 of these arrangements was $6 million, which represents our net remaining investment in the entities. The creditors of these variable interest entities do not have recourse to our general credit in excess of the aggregate maximum loss exposure. PEC PEC is the primary beneficiary of, and consolidates, two limited partnerships that qualify for federal affordable housing and historic tax credits under Section 42 of the Code. At September 30, 2007, the assets of the two entities totaled $37 million, the majority of which are collateral for the entities’ obligations, and were included in miscellaneous other property and investments in the Consolidated Balance Sheets. PEC has an interest in and consolidates one limited partnership that invests in 17 low-income housing partnerships that qualify for federal and state tax credits. PEC also has an interest in one power plant resulting from long-term power purchase contracts. PEC has requested the necessary information to determine if the 17 partnerships and the power plant owner are variable interest entities or to identify the primary beneficiaries; all entities from which the necessary financial information was requested declined to provide the information to PEC and accordingly, PEC has applied the information scope exception in FIN 46R, paragraph 4(g), to the 17 partnerships and the power plant. PEC believes that if it is determined to be the primary beneficiary of these entities, the effect of consolidating the entities would result in increases to total assets, long-term debt and other liabilities, but would have an insignificant or no impact on PEC’s common stock equity, net earnings or cash flows. However, because PEC has not received any financial information from the counterparties, the impact cannot be determined at this time. PEC also has interests in several other variable interest entities for which PEC is not the primary beneficiary. These arrangements include investments in 20 limited liability partnerships, limited liability corporations and venture capital funds and two building leases with special-purpose entities. At September 30, 2007, the aggregate maximum loss exposure that PEC could be required to record on its income statement as a result of these arrangements totals approximately $19 million, which primarily represents its net remaining investment in these entities. The creditors of these variable interest entities do not have recourse to the general credit of PEC in excess of the aggregate maximum loss exposure. See Note 1 in the 2006 Form 10-K for additional information. PEF PEF has interests in three variable interest entities for which PEF is not the primary beneficiary. These arrangements include investments in one operating lease, one venture capital fund and one building lease with a special-purpose entity. At September 30, 2007, the aggregate maximum loss exposure that PEF could be required to record in its income statement as a result of these arrangements was $56 million. The majority of this exposure is related to a prepayment clause in the building lease and is not considered equity at risk. The creditors of these variable interest entities do not have recourse to the general credit of PEF in excess of the aggregate maximum loss exposure. 2. NEW ACCOUNTING STANDARD Refer to Note 7 for information regarding our first quarter 2007 implementation of FASB Interpretation No. 48, “Accounting for Uncertainty in Income Taxes” (FIN 48). SFAS No. 157, “Fair Value Measurements” In September 2006, the FASB issued SFAS No. 157, “Fair Value Measurements” (SFAS No. 157), which redefines fair value as “the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.” SFAS No. 157 establishes a fair value hierarchy that categorizes and prioritizes the inputs that should be used to estimate fair value. We will implement SFAS No. 157 as of January 1, 2008. We do not expect the adoption of SFAS No. 157 to have a material impact on our or the Utilities' financial position or results of operations. SFAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities –
